Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-2,7-14 and 17-20 in the reply filed on 9/13/21 is acknowledged.
  Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,7,11-12,17-20 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Chang (US 20190361229). 

Regarding claim 1, Chang teaches a camera optical lens (Fig. 5, Table 9, +-+++-) comprising, from an object side to an image side: 
a first lens;
a second lens having a negative refractive power;
a third lens having a positive refractive power;
a fourth lens;
a fifth lens; and

wherein the camera optical lens satisfies following conditions: 
−5.00≤f1/f2≤−1.10 (5.356/-4.841=-1.11); and 
−20.00≤R3/R4≤−3.00 (-13.28/4.3=3.09); 
where
f1 denotes a focal length of the first lens;
f2 denotes a focal length of the second lens;
R3 denotes a curvature radius of an object-side surface of the second lens; and
R4 denotes a curvature radius of an image-side surface of the second lens.

Regarding claim 2, Chang further teaches (see claim 1 rejection above) the camera optical lens according to claim 1 further satisfying following conditions: 
−4.97≤f1/f2≤−1.10; and 
−19.68≤R3/R4≤−3.07. 

Regarding claim 7, Chang further teaches the camera optical lens according to claim 1, wherein an object-side surface of the third lens is convex in a paraxial region, an image-side surface of the third lens is concave in the paraxial region, and 
the camera optical lens further satisfies following conditions: 
0.42≤f3/f≤2.84 (6.298/3.945); 
−8.82≤(R5+R6)/(R5−R6)≤−0.89 (2.85/-0.42); and 
0.04≤d5/TTL≤0.20 (0.45/4.6); 
where

f3 is a focal length of the third lens;
R5 denotes a curvature radius of the object-side surface of the third lens;
R6 denotes a curvature radius of the image-side surface of the third lens;
d5 denotes an on-axis thickness of the third lens; and
TTL denotes a total optical length from an object-side surface of the first lens to an image surface of the camera optical lens along an optical axis.

Regarding claim 11, Chang further teaches the camera optical lens according to claim 1, wherein the fifth lens has a positive refractive power, an image-side surface of the fifth lens is convex in a paraxial region, and 
the camera optical lens further satisfies following conditions: 
0.51≤f5/f≤2.37 (4.107/3.945); 
0.31≤(R9+R10)/(R9−R10)≤2.75 (~1); and 
0.05≤d9/TTL≤0.20 (0.385/4.6=0.084); 
where
f denotes a focal length of the camera optical lens;
f5 denotes a focal length of the fifth lens;
R9 denotes a curvature radius of an object-side surface of the fifth lens;
R10 denotes a curvature radius of the image-side surface of the fifth lens;
d9 denotes an on-axis thickness of the fifth lens; and
TTL denotes a total optical length from an object-side surface of the first lens to an image surface of the camera optical lens along an optical axis.

Regarding claim 12, Chang further teaches (see claim 11 rejection above) the camera optical lens according to claim 11 further satisfying following conditions: 
0.82≤f5/f≤1.90; 
0.49≤(R9+R10)/(R9−R10)≤2.20; and 
0.08≤d9/TTL≤0.16. 

Regarding claim 17, Chang further teaches the camera optical lens according to claim 1, where a total optical length TTL from an object-side surface of the first lens to an image surface of the camera optical lens along an optical axis is less than or equal to 5.50 mm (4.6).

Regarding claim 18, Chang further teaches the camera optical lens according to claim 17, wherein the total optical length TTL of the camera optical lens is less than or equal to 5.25 mm (4.6).

Regarding claim 19, Chang further teaches the camera optical lens according to claim 1, wherein an F number of the camera optical lens is less than or equal to 1.85 (1.8).

Regarding claim 20, Chang further teaches the camera optical lens according to claim 19, wherein the F number of the camera optical lens is less than or equal to 1.82 (1.8).

Claim(s) 1,7-8 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Mihara (US 4568151). 

    PNG
    media_image1.png
    343
    429
    media_image1.png
    Greyscale

Regarding claim 1, Mihara teaches a camera optical lens (Fig. 5, Embodiment 7, +-+-+-) comprising, from an object side to an image side: 
a first lens;
a second lens having a negative refractive power;
a third lens having a positive refractive power;
a fourth lens;
a fifth lens; and
a sixth lens;
wherein the camera optical lens satisfies following conditions: 
−5.00≤f1/f2≤−1.10 (6.32/-4.66); and 
−20.00≤R3/R4≤−3.00 (-26.5/3.9); 
where
f1 denotes a focal length of the first lens;

R3 denotes a curvature radius of an object-side surface of the second lens; and
R4 denotes a curvature radius of an image-side surface of the second lens.

Regarding claim 7, Mihara further teaches the camera optical lens according to claim 1, wherein an object-side surface of the third lens is convex in a paraxial region, an image-side surface of the third lens is concave in the paraxial region, and 
the camera optical lens further satisfies following conditions: 
0.42≤f3/f≤2.84 (9.26/10); 
−8.82≤(R5+R6)/(R5−R6)≤−0.89 (31/-23); and 
0.04≤d5/TTL≤0.20 (0.08); 
where
f denotes a focal length of the camera optical lens;
f3 is a focal length of the third lens;
R5 denotes a curvature radius of the object-side surface of the third lens;
R6 denotes a curvature radius of the image-side surface of the third lens;
d5 denotes an on-axis thickness of the third lens; and
TTL denotes a total optical length from an object-side surface of the first lens to an image surface of the camera optical lens along an optical axis.

Regarding claim 8, Mihara further teaches the camera optical lens according to claim 7 further satisfying following conditions: 
0.67≤f3/f≤2.27 (9.26/10); 
(31/-23); and 
0.06≤d5/TTL≤0.16 (0.08). 

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Chen (CN 105242374 A, as evidenced by the translation). 

    PNG
    media_image2.png
    402
    554
    media_image2.png
    Greyscale

Regarding claim 1, Chen teaches a camera optical lens (Fig. 1, Table 1, +-+-+-) comprising, from an object side to an image side: 
a first lens;
a second lens having a negative refractive power;
a third lens having a positive refractive power;
a fourth lens;
a fifth lens; and
a sixth lens;
wherein the camera optical lens satisfies following conditions: 
f1/f2≤−1.10 (24.15/-13.7); and 
−20.00≤R3/R4≤−3.00 (--37.8/10.8); 
where
f1 denotes a focal length of the first lens;
f2 denotes a focal length of the second lens;
R3 denotes a curvature radius of an object-side surface of the second lens; and
R4 denotes a curvature radius of an image-side surface of the second lens.

Regarding claim 9, Chen further teaches the camera optical lens according to claim 1, wherein the fourth lens has a negative refractive power, an object-side surface of the fourth lens is convex in a paraxial region, an image-side surface of the fourth lens is concave in the paraxial region, and 
the camera optical lens further satisfies following conditions: 
−7.45≤f4/f≤−1.79 (-23.2/11.9); 
1.38≤(R7+R8)/(R7−R8)≤6.91 (15/3); and 
0.02≤d7/TTL≤0.08 (1.37/16.4); 
where
f denotes a focal length of the camera optical lens;
f4 is a focal length of the fourth lens;
R7 denotes a curvature radius of the object-side surface of the fourth lens;
R8 denotes a curvature radius of the image-side surface of the fourth lens;
d7 denotes an on-axis thickness of the fourth lens; and


Allowable Subject Matter
Claim(s) 10,13-14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding claim 10, the prior art of record neither anticipates nor renders obvious all the limitations of claim 10 for a camera optical lens including “−4.66≤f4/f≤−2.24; 2.21≤(R7+R8)/(R7−R8)≤5.53; and 0.04≤d7/TTL≤0.06”, along with the other claimed limitations of claim 10.
Regarding claim 13, the prior art of record neither anticipates nor renders obvious all the limitations of claim 13 for a camera optical lens including “−7.59≤f6/f≤−1.14; 1.87≤(R11+R12)/(R11−R12)≤9.92; and 0.05≤d11/TTL≤0.18”, along with the other claimed limitations of claim 13.
	Claim 14 would be allowable for its claim dependency.

Conclusion
The prior art made of record (see the attached PTO-892 form) and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234